2022 IL App (1st) 201177-U

                                                                           THIRD DIVISION
                                                                           February 2, 2022

                                         No. 1-20-1177

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County.
                                          )
v.                                        )     No. 99 CR 25404-01
                                          )
MELVIN HARVEY,                            )     Honorable
                                          )     Carol M. Howard
     Defendant-Appellant.                 )     Judges Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court.
       Presiding Justice Gordon and Justice Ellis concurred in the judgment.

                                            ORDER
¶1     Held: The trial court did not abuse its discretion in imposing an aggregate 40-year sentence
             for first-degree murder and armed robbery convictions committed when defendant
             was 16 years old. The record belied defendant’s claims that the court failed to
             consider certain factors in sentencing.

¶2     Following a jury trial, defendant, Melvin Harvey, was convicted of the September 13,

1999, first-degree murder and armed robbery of the victim, Michael Harris. Defendant, who was

16 years old at the time of the offense, and was subject to an automatic transfer to adult court,
No. 1-20-1177


received concurrent respective terms of 52 years’ and 30 years’ imprisonment. In a prior appeal,

this court concluded that defendant’s 52-year sentence constituted a de facto life sentence pursuant

to the supreme court’s recent decision in People v. Buffer, 2019 IL 122327, and that the court had

failed to consider the defendant’s youth and its attendant characteristics in imposing that sentence.

As a result, this court remanded for a new sentencing hearing. After a new sentencing hearing was

conducted on remand, the court resentenced defendant to consecutive sentences of 28 years’

imprisonment for first-degree murder and 12 years’ imprisonment for armed robbery. In this

appeal, defendant argues that the trial court abused its discretion in resentencing him to an

aggregate 40-year sentence.

¶3     The record shows that defendant and co-defendant Stephen Croom were each charged by

indictment with first-degree murder and armed robbery, and were tried in separate but

simultaneous jury trials.

¶4     At trial, Dorothy Fauntleroy testified that she had known defendant, Croom, and Freddie

Doyle basically “all [her] life.” In the afternoon of September 13, 1999, Fauntleroy, defendant,

and Doyle were walking toward a convenience store, and then back toward Fauntleroy’s home. As

they neared Fauntleroy’s home, the victim, Michael Harris, whom Fauntleroy had met the previous

day, arrived in a grey vehicle. Fauntleroy testified that she and the victim planned to go on a date,

and Fauntleroy got into the victim’s vehicle where they began discussing where they were going.

The victim then pulled out a large sum of money, and Fauntleroy noticed that he had “hundreds,

fifties and twenties.” Fauntleroy and the victim agreed to go shopping, and Fauntleroy exited the

vehicle to retrieve her keys from her home. The victim also exited the vehicle and asked Fauntleroy

where he could get some marijuana. Fauntleroy saw defendant, Doyle, and Croom standing nearby,

and she told Croom, whom she knew to sell marijuana, that the victim wanted to buy some from



                                                 2
No. 1-20-1177


him. Fauntleroy continued to walk into her house, and when she looked back, she saw Croom get

into the front seat of the victim’s car and defendant get into the backseat. When she was inside her

home, she heard the car make a screeching noise. Fauntleroy went back outside, and no longer saw

defendant, Croom, the victim, or his vehicle. Fauntleroy waited outside and then saw an ambulance

and police cars drive past her house. She then walked toward the convenience store and saw the

victim’s car.

¶5     Denise Rhodes testified that on September 13, 1999, between 12:30 and 12:55 p.m., she

was the passenger in a car when she noticed the car directly in front of her driving slowly. She

could see a driver, a passenger in the front seat, and a passenger in the backseat. Rhodes saw the

back passenger door open, and someone stuck their leg out of the car. The person pulled their leg

back inside the car and the door closed again. The car slowed down even more, and she heard a

single gunshot. Rhodes observed both doors on the passenger side of the car open, and two young

men stepped out of the car and ran away. The back passenger was wearing a shiny red jacket and

Rhodes saw him stuff something into his waistline. The front passenger was wearing a blue jacket.

¶6     Rhodes noticed the victim in the driver’s seat slumped over. The car crashed through a

yard, knocked over a fence, and finally came to a stop when it hit a wrought iron fence. Rhodes’

friend continued to drive northbound to 130th Street and Indiana Avenue where Rhodes was able

to flag down a Metra Police Officer and tell the officer that she believed someone had been shot.

When she arrived back at the crash scene, she saw a lot of blood. The victim got out of the car and

eventually fell to the ground and struck his head.

¶7     Chicago Police Officer Donald Fanelli testified that he responded to a call of a person shot

at 133rd Street and Indiana Avenue. When he arrived on scene, he observed the victim standing

next to his car, bleeding profusely from his head. Officer Fanelli did not see any U.S. currency,



                                                 3
No. 1-20-1177


drugs, or guns in the vehicle. Officer Fanelli received information from the dispatcher that the

possible offenders were two black male teenagers, five foot three inches to five foot seven inches

tall, wearing a red jacket and a blue jacket. Officer Fanelli testified that he had seen defendant five

to ten minutes before the shooting, standing on the corner at 13355 South Indiana wearing a red

jacket. Officer Fanelli had known both defendant and Croom for over a year at that time.

¶8         Cook County Deputy Medical Examiner Aldo Fusaro testified that he performed an

autopsy on the victim’s body. The victim had a gunshot wound on the right side of his head, and

the wound was consistent with being shot from the right side and downward from three to four

feet. Dr. Fusaro identified the cause of death as a gunshot wound, and the manner of death was

homicide.

¶9         Chicago Police Officer Clifton Martin assisted in the follow-up investigation by attempting

to locate defendant and Croom. Officer Martin was familiar with defendant and Croom from living

in the area his entire life. On October 8, 1999, Officer Martin received a call from Croom who

arranged to turn himself in. Croom and Officer Martin met on October 10, 1999, and Officer

Martin patted Croom down, placed him into the squad car, and transported him to the police

station.

¶ 10       Assistant State’s Attorney Jeff Levine testified that on October 15, 1999, at approximately

4:30 p.m., he went with two detectives to the Champaign County jail to meet with defendant, who

was being held on unrelated charges. After advising defendant of his Miranda rights, defendant

gave a videotaped statement which was admitted into evidence and published for the jury.

¶ 11       In his videotaped statement, defendant said that on September 13, 1999, around 12:55 p.m.,

he was wearing a red satin jacket and blue jeans. Defendant was walking down 134th Street with

Fauntleroy, when the victim pulled up in a car and called out to Fauntleroy. Defendant said that



                                                    4
No. 1-20-1177


Fauntleroy spoke to the victim for 10 to 15 minutes. When Fauntleroy returned, she told him that

the victim had a large sum of money. Defendant asked Fauntleroy if he could rob the victim, and

she told him that she “d[id]n’t care.” At that point Croom walked up, defendant asked Croom if he

wanted to rob the victim, and Croom agreed. Defendant asked Croom for a gun, and Croom gave

defendant a black .380 or 9 millimeter automatic handgun. Defendant stated that he put the gun in

his right pocket. Fauntleroy then went back to the victim’s car but she did not get inside. Instead,

she asked defendant and Croom if they had any “weed.” Defendant told her that they did, and he

and Croom got into the victim’s car. Defendant entered the rear passenger seat of the victim’s

vehicle and Croom got into the front passenger seat. Defendant stated that Croom showed the

victim a bag containing approximately 3.2 grams of marijuana. The victim asked if they had any

more, but changed his mind when Croom said that he would have to go inside his house to get it.

At that point, defendant said that he pulled out the gun, pointed it at the back of the victim’s head,

and told the victim to give them his money. Croom told the victim to drive. Croom attempted to

go through the victim’s pockets, but the victim kept pushing Croom’s hand away. Defendant stated

that the victim then started “driving crazy” and swerving, so defendant took the safety off the gun,

and put the gun to the victim’s head again. Croom then punched the victim in the mouth, and the

victim began to drive even crazier and locked the doors so defendant and Croom were unable to

exit. Defendant said that he was eventually able to get the door open, and when he stepped out of

the car, he pulled the trigger of the gun which was still aiming toward the victim. Defendant said

that blood flew everywhere. Defendant said that as he pulled the trigger, he was thinking that the

police were going to be coming. Defendant jumped out of the car and he and Croom ran three

blocks to their friend’s house. As defendant ran, he wiped the gun with his shirt to try to remove

his fingerprints. Defendant gave the gun to Croom, and went to Michigan City to stay the night.



                                                  5
No. 1-20-1177


¶ 12    The parties stipulated that Sheila Ivory, a security guard at Hermitage Community Bank,

would testify that the victim cashed a check for $1200 on September 13, 1999, at 12:47 p.m. The

parties also stipulated that Dennis Martus, a Chicago Fire Department Paramedic, would testify

that he was working on September 13, 1999, and received an assignment to go to 133rd and

Indiana, the location of the victim’s car. Martus searched the victim’s pants for identification and

did not find any money on his person or in his clothing. The parties also stipulated that Gregory

Janicki, a forensic analyst with the Chicago Police Department, would testify that he processed the

crime scene at 13256 South Indiana on September 13, 1999. He did not recover any U.S. currency

in the victim’s vehicle but he did recover six fingerprints from the vehicle. Finally, the parties

stipulated that Cari Sandberg, a forensic scientist at the Illinois State Police crime lab, would testify

as an expert in the field of fingerprint analysis. Sandberg received two inked palm print cards for

defendant and two palm print cards for Croom and compared them to the six fingerprints recovered

by Officer Janicki. The comparison “did not reveal any identifications.”

¶ 13    After the State rested, defendant testified on his own behalf. Defendant’s testimony was

largely consistent with his videotaped statement. Defendant testified that he intended to rob the

victim, that he never intended to “use” the gun, and that he just wanted to scare the victim during

the robbery. Defendant also explained that he pulled the gun out when the victim said he was

taking them to the police, claiming that he only intended to scare the victim into stopping the car,

and he did not intend on shooting. Defendant testified that as they approached 133rd Street, the

vehicle stopped, and he got halfway out of the car. At that point, the victim was trying to “tussle”

for the gun and it “went off.” Defendant acknowledged that he said that he pulled the trigger in his

video statement, but he explained that he meant that the gun went off by accident.




                                                   6
No. 1-20-1177


¶ 14   The jury found defendant guilty of armed robbery and first-degree murder. At sentencing,

the State introduced a victim impact statement from the victim’s brother and defendant’s juvenile

delinquency history in aggravation. The trial court sentenced defendant to concurrent sentences of

52 years’ imprisonment for first-degree murder and 30 years’ imprisonment for armed robbery.

¶ 15   On direct appeal, this court affirmed defendant’s convictions and sentence over his claims

that he was denied effective assistance of counsel where trial counsel did not submit the State’s

case to any meaningful adversarial testing, and that his 52-year sentence for first-degree murder

should be reduced because he was only 16 years old at the time of the offense.

¶ 16   Defendant filed a pro se postconviction petition on April 19, 2005, arguing that he received

ineffective assistance of counsel and that his 52-year sentence was excessive. On July 6, 2005, the

trial court summarily dismissed defendant’s petition as barred by res judicata. On appeal from that

dismissal, this court allowed defendant’s appellate counsel to withdraw pursuant to Pennsylvania

v. Finley, 481 U.S. 551 (1987), and affirmed the dismissal of defendant’s postconviction petition.

¶ 17   On August 12, 2015, defendant filed a pro se motion seeking leave to file a successive

postconviction petition. In his successive pro se petition, defendant claimed that his 52-year

sentence for the first-degree murder he committed when he was 16 years old violated the United

States and Illinois Constitutions. His motion alleged that the cause for his failure to include this

issue in his original petition was that the decisions in Miller v. Alabama, 467 U. S. 460 (2012), and

People v. Davis, 2014 IL 115595, were decided after he had filed his initial postconviction petition.

His motion also alleged that he was prejudiced by not having the opportunity to present mitigating

evidence and for not having the sentencing court take his age into account. The trial court denied

leave to file the successive petition finding that defendant failed to meet the prejudice prong of the




                                                  7
No. 1-20-1177


cause and prejudice test, because Miller “applie[d] only to mandatory life sentences.” (Emphasis

in original).

¶ 18    On May 16, 2019, this court found that defendant’s 52-year sentence was a de facto life

sentence under People v. Buffer, 2019 IL 122327, and that the trial court failed to consider

defendant’s youth and its attendant characteristics in imposing that sentence. People v. Harvey,

2019 IL App (1st) 153581, ¶¶ 10-11. Accordingly, this court reversed the judgment of the trial

court and remanded defendant’s case for resentencing in accordance with Buffer, 2019 IL 122327

and 730 ILCS 5/5-4. 5-105 (West 2018). Harvey, 2019 IL App (1st) 153581, ¶¶ 14-15.

¶ 19    The trial court held a resentencing hearing on remand in October 2020. The trial court

noted it had reviewed defendant’s updated presentence investigation report, and both parties

submitted sentencing memoranda.

¶ 20    The State presented testimony from Wayne Harris—the victim’s brother, and Yolanda

Harris—the victim’s daughter, who each read victim impact statements into evidence. The State

also detailed defendant’s prior juvenile delinquency history, which included residential burglary,

possession of a stolen motor vehicle, attempted auto theft, and robbery.

¶ 21    Defendant called Dr. Robert Hanlon, a professor of psychiatry and neurology at

Northwestern University, as an expert in the field of forensic neuropsychology with experience in

evaluating individuals with cognitive disabilities. Dr. Hanlon had conducted an evaluation of

defendant, who was 37 years old at the time of the evaluation. Dr. Hanlon found that defendant’s

intelligence was in the low average range at the time of his evaluation, which was likely

representative of his intelligence at least through late adolescence into adulthood, and that he had

no signs of mental illness. Dr. Hanlon testified that, at 16 years old, defendant would have had

significant neurological changes occurring in his brain which could have influenced his behavior.



                                                 8
No. 1-20-1177


Dr. Hanlon testified that he was able to find out the circumstances surrounding the offense in this

case by reviewing police reports and accounts provided by defendant and Croom, as well as

interviewing defendant about his recollections. Dr. Hanlon opined that it was likely that outside

pressure contributed to defendant’s conduct in this case. Dr. Hanlon testified that defendant

expressed remorse for his actions, and Dr. Hanlon believed that defendant had the potential for

rehabilitation.

¶ 22    On cross-examination, Dr. Hanlon conceded that his report did not include a clinical

opinion that defendant was rehabilitated. Dr. Hanlon also had not spoken to defendant’s family,

performed any brain scans on defendant, or administered any tests to defendant when he was 16

years old. Dr. Hanlon also conceded that he did not review transcripts of the trial, including

defendant’s testimony or his videotaped confession.

¶ 23    The State argued that, based on the Miller factors, defendant should be sentenced to the

maximum allowable sentence. If the trial court determined the sentence must be 40 years or less,

the State requested that defendant be sentenced to 34 years for first-degree murder and 6 years for

armed robbery, to be served consecutively, further noting that the first-degree murder sentence

would be served at 100%, and the armed robbery sentence would be served at 85%. Defense

counsel also discussed the Miller factors and argued that defendant should receive the minimum

sentence of 20 years, further asking the trial court to have the sentences run concurrently.

¶ 24    Defendant made a statement in allocution in which he apologized to Harris’s family for his

actions, although he remarked in referring to Harris, that he “[didn’t] want to use the word victim.”

¶ 25    In its ruling, the trial court considered the underlying crime, describing it as a “tragedy and

needless crime.” The court observed that it was “bad enough” that defendant decided to rob the

victim, but “there was simply no reason whatsoever to kill him.” The court also considered



                                                  9
No. 1-20-1177


defendant’s juvenile history in aggravation, noting that it was not defendant’s “first brush with the

law.”

¶ 26    The court then meticulously considered the Miller factors. See Miller, 567 U.S. at 477-78

(instructing that courts should consider the following factors in juvenile sentencing: (1) the

juvenile defendant’s chronological age at the time of the offense and any evidence of his particular

immaturity, impetuosity, and failure to appreciate risks and consequences; (2) the juvenile

defendant's family and home environment; (3) the juvenile defendant’s degree of participation in

the homicide and any evidence of familial or peer pressures that may have affected him; (4) the

juvenile defendant’s incompetence, including his inability to deal with police officers or

prosecutors and his incapacity to assist his own attorneys; and (5) the juvenile defendant’s

prospects for rehabilitation).

¶ 27    First, the trial court observed that defendant was 16 years old at the time of the murder, just

“ten days shy of his 17th birthday.” The trial court noted that defendant “had trouble with [his]

family environment,” that defendant’s male role model, his father, had been killed, and defendant

“did not have the means to deal with” his death. Regarding defendant’s degree of participation in

the crime, the trial court referred to evidence of “peer pressure,” acknowledging that defendant

was the youngest person involved in the incident, but also observed that defendant was the shooter.

Regarding defendant’s competence and his ability to deal with police officers or prosecutors, and

his ability to assist his attorney, the court found that defendant was able to communicate with his

attorney and that he had competent counsel, further observing that the evidence was “unclear”

regarding his ability to deal with police or prosecutors.

¶ 28    The trial court then considered defendant’s potential for rehabilitation. The court addressed

the disciplinary tickets he had received while incarcerated, noting that it “appeared [that defendant]



                                                  10
No. 1-20-1177


got an average of one ticket or got into one disciplinary incident a year on average.” The court

described this as “not *** a sterling record,” but also “certainly not the wors[t] record [the court

had] encountered in these types of cases.” The court further noted that defendant had worked while

incarcerated, attended classes, and had family support including a job offer upon release. The trial

court concluded that the State “ha[d] not established that the defendant’s conduct showed

irretrievable depravity, permanent incorrigibility, or irreparable corr[up]tion beyond the possibility

of rehabilitation. This Court finds [the] opposite. This Court does believe that he can be

rehabilitated.”

¶ 29      Based on all of the above, the trial court sentenced defendant to 28 years’ imprisonment

for first-degree murder and 12 years’ imprisonment for armed robbery, to run consecutively, for a

combined sentence of 40 years’ imprisonment. Defendant moved for reconsideration of that

sentence, and the trial court denied the motion, explicitly stating that it had “considered all the

evidence submitted” at the sentencing hearing, and that it had considered that evidence “in

accordance with the statute set forth in both Miller and Buffer.” Defendant filed a timely notice of

appeal.

¶ 30      In this appeal, defendant contends that the trial court abused its discretion in sentencing

him to an aggregate 40-year sentence. Defendant does not explicitly claim that his sentence was

excessive, but argues that the court failed to adequately consider certain factors in sentencing.

Specifically, defendant faults the trial court for failing to “properly consider the defendant’s ability

to consider risks and consequences, the defendant’s lower than average intelligence, the

defendant’s ability to interact with the police and prosecutors, and *** the defendant’s

rehabilitation.” Defendant acknowledges that the trial court “considered the defendant’s age at the

time of the offense,” but contends that the court failed to say anything “as to [his] ‘impetuosity,



                                                  11
No. 1-20-1177


and level of maturity at the time of the offense, including the ability to consider risks and

consequences of behavior, and the presence of cognitive or developmental disability.’ ”

¶ 31    The circuit court has broad discretionary powers in imposing a sentence, and its sentencing

decision is entitled to “great deference.” People v. Stacey, 193 Ill. 2d 203, 209 (2000). This

deference is based upon the fact that the circuit court is in a better position to consider the relevant

sentencing factors in both aggravation and mitigation. Id. As a result, we may not substitute our

judgment for that of the circuit court merely because we would have weighed these factors

differently. Id. We will not alter a defendant’s sentence absent an abuse of discretion. Id. “Our

supreme court has found that, with respect to a sentence, an abuse of discretion occurs when the

sentence is greatly at variance with the spirit or purpose of the law or manifestly disproportionate

to the nature of the offense.” Id. A sentencing decision that falls within the statutory range is

presumptively proper and will not be disturbed absent an abuse of discretion. People v. Bridges,

2020 IL App (1st) 170129, ¶ 37; People v. Fern, 189 Ill. 2d 48, 54 (1999) (“A sentence within

statutory limits will not be deemed excessive unless it is greatly at variance with the spirit and

purpose of the law or manifestly disproportionate to the nature of the offense.”) (citing People v.

Cabrera, 116 Ill. 2d 474, 493-94 (1987)).

¶ 32    We note that in the instant case, the court considered the factors as outlined in Miller and

adopted in 730 ILCS 5/5-4.5-105(a) (West 2018), and found that the State had not “established

that the defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or

irreparable corr[up]tion beyond the possibility of rehabilitation.” Accordingly, the court declined

to sentence defendant to a de facto life sentence. Instead, the court resentenced defendant to 28

years’ for first degree murder and 12 years’ for armed robbery, for an aggregate 40-year term of

imprisonment. Defendant did not receive, nor does he argue that he received, a de facto life



                                                  12
No. 1-20-1177


sentence. See People v. Buffer, 2019 IL 122327, ¶ 41 (establishing that a sentence of 40 years or

less imposed on a juvenile defendant is not a de facto life sentence). Having found no irretrievable

depravity, permanent incorrigibility, or irreparable corruption, the available aggregate sentencing

range for defendant was between 26 and 40 years’ imprisonment (see 730 ILCS 5/5–4.5–20(a)

(West 1998) (establishing a minimum sentence of 20 years’ imprisonment for first-degree murder);

730 ILCS 5/5-4.5-25 (West 1998) (establishing a minimum sentence of 6 years’ imprisonment for

armed robbery, a Class X felony); 730 ILCS 5/5-8-4(d)(1) (West 1998) (mandating mandatory

consecutive terms where one of the offenses for which the defendant is convicted is first-degree

murder). Defendant’s sentence falls within the applicable sentencing range and therefore is

presumed to be proper. Bridges, 2020 IL App (1st) 170129, ¶ 37; Fern, 189 Ill. 2d 48, 54 (1999).

¶ 33   Because defendant was 16 years old at the time of the offense, and was resentenced in

2020, the trial court was required to consider additional factors in mitigation pursuant to 730 ILCS

5/5-4.5-105(a) (West 2018). These factors include:

                “(1) defendant’s age, impetuosity, and level of maturity at the time of the offense;

                (2) whether defendant was subjected to outside pressure, including peer pressure,

                familial pressure, or negative influences;

                (3) defendant’s family, home environment, educational and social background;

                (4) defendant’s rehabilitation potential;

                (5) the circumstances of the offense;

                (6) defendant’s degree of participation and specific role in the offense;

                (7) whether defendant was able to meaningfully participate in his defense;

                (8) defendant’s prior juvenile or criminal history; and

                (9) any other information the court finds relevant and reliable.”



                                                 13
No. 1-20-1177


730 ILCS 5/5-4.5-105(a) (West 2018).

¶ 34   With respect to factors in mitigation, we presume the circuit court properly considered all

relevant mitigating factors presented, absent some indication to the contrary other than the

sentence itself. See People v. Jones-Beard, 2019 IL App (1st) 162005, ¶ 21; People v. Madura,

257 Ill. App. 3d 735, 740 (1994). The trial court is not required to articulate each and every factor

that it considers in rendering a sentence (People v. Villalobos, 2020 IL App (1st) 171512, ¶ 74),

nor is it required to assign a value to every mitigating factor upon which it relies (People v.

Madura, 257 Ill. App. 3d 735, 740-41 (1994)). “The fact that a court expressly mentions a factor

in mitigation does not mean the court ignored other factors.” People v. Burton, 184 Ill. 2d 1, 34

(1998) (citing People v. Burrows, 148 Ill. 2d 196, 254-56 (1992)). We review whether the court

failed to consider evidence in mitigation for an abuse of discretion. See People v. Burnette, 325

Ill. App. 3d 792, 807-09 (2001); People v. Spencer, 229 Ill. App. 3d 1098, 1102 (1992).

¶ 35   Defendant’s argument that the court failed to consider certain factors in mitigation is

without merit. The court expressly went through the above factors, and considered defendant’s

youth and its attendant characteristics. The trial court is not required to articulate each and every

factor that it considers in rendering a sentence. Villalobos, 2020 IL App (1st) 171512, ¶ 74. There

is no evidence to contradict the presumption that the trial court considered all relevant factors in

determining defendant’s sentence. People v. Sauseda, 2016 IL App (1st) 140134, ¶ 19.

¶ 36   Moreover, “where mitigation evidence is before the court, it is presumed the court

considered that evidence absent some contrary indication other than the sentence imposed.”

Andrews, 2013 IL App (1st) 121623, ¶ 18. Here, as discussed above, evidence regarding all of the

mitigating factors was presented to the trial court, including in the presentence investigation report

and Dr. Hanlon’s report and testimony. The trial court specifically indicated that it had considered



                                                 14
No. 1-20-1177


all of the evidence, the facts of the trial, defendant’s background, and the Miller factors in crafting

defendant’s sentence. Additionally, in denying defendant’s motion to reconsider his sentence, the

trial court noted that it “considered all the evidence submitted pursuant to the sentencing hearing,”

and “considered it in accordance with the statute set forth in both Miller and Buffer.” Defendant

points to nothing other than the sentence imposed upon him as indicative that the mitigating factors

were not considered by the trial court, which is insufficient for this court to find an abuse of

discretion. Jones-Beard, 2019 IL App (1st) 162005, ¶ 21.

¶ 37   Finally, defendant argues that the court failed to consider certain aspects of defendant’s

rehabilitative potential. However, the trial court specifically found that defendant was not beyond

the possibility of rehabilitation and, accordingly, did not impose a de facto life sentence. The trial

court explicitly stated that it had considered the letters in support of defendant and the potential

job offer upon his release, his work while incarcerated, the services he took advantage of, and his

certificates for classes he took in reading, math, and parenting. The trial court did not find that

“defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable

corr[up]tion beyond the possibility of rehabilitation.” Accordingly, the trial court departed from

defendant’s original sentence of 52 years, declined to impose the 25-year firearm enhancement

(See 730 ILCS 5/5-4. 5-105(b) (the court “may, in its discretion, decline to impose any otherwise

applicable sentencing enhancement based upon firearm possession”)), and imposed a decreased,

aggregate 40-year sentence (12 years of which may entitle defendant to sentencing credit.).

¶ 38   While acknowledging that there is “no specific information *** as to the defendant’s

interaction with police and prosecution,” defendant also argues that the sentencing court failed to

generally consider “issues related to police interrogations of juveniles.” Defendant cites a series of

cases related to police interrogation of juvenile defendants. Defendant, however, did not raise any



                                                  15
No. 1-20-1177


such issue to the trial court, and there has been no evidence in this case that would show that

defendant’s confession was the result of coercion or undue influence.

¶ 39   For the foregoing reasons, we find no abuse of discretion in defendant’s aggregate 40-year

sentence for first-degree murder and armed robbery, and we affirm the judgment of the circuit

court of Cook County.

¶ 40   Affirmed.




                                               16